Title: To Alexander Hamilton from William S. Smith, 21 November 1799
From: Smith, William Stephens
To: Hamilton, Alexander


          
            Major General Hamilton
            Sir.
            Union Camp Novr. 21st. 1799
          
          I have the satisfaction of informing you, we go on well, with our Hutts, the troops are industrious, the weather still fine, and we have now a great prospect of being comfortably under cover, let the storms come on, when the may, I speak however only relative to the soldiers, the officers can or ought to bear cold & storms better than the men they however, will also soon get sheltered, If I can strike my tent, the first week in December, it is as much as I can expect—but mine of course must be the last standing, then they will not murmur If any man in Camp presumes to say it is cold, he is taken to the fire of the camp guard, & put close to it, under centinel, the soldiers catch now & then one, & they take pleasure in roasting him, as they call it.
          I submit the enclosed Letter to General Stevens to your perusal, and solicit your aid on the subject
          With great respect I have the honor to be Sir, Your most Obedt Humble Servt.
          
            W. S. Smith 12th. Regt
          
        